COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-075-CV
 
 
IN RE LESLIE RAY LAMBERT                                                    RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court
has considered relator=s petition for writ of
mandamus.  No petition for bill of review
could be located.  The court is of the
opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL A: 
DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
March 4, 2008




    [1]See
Tex. R. App. P. 47.4.